                                          Case 3:21-cv-03300-CRB Document 45 Filed 08/01/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    SALLY LOVELAND, et al.,                             Case No. 21-cv-03300-CRB
                                   9                     Plaintiffs,
                                                                                            ORDER RE MOTION TO DISMISS AND
                                  10                v.                                      MOTION TO STAY
                                  11    FACEBOOK, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13           On June 25, 2021, the Court granted the parties’ stipulation that Plaintiffs would sever
                                  14   their antitrust claims from their other claims. See Stipulation (dkt. 41). The parties agreed that
                                  15   within 30 days, Plaintiffs would file two new complaints: one containing their antitrust claims and
                                  16   one containing their other claims. Id. at 2. The parties also agreed that all deadlines would remain
                                  17   stayed pending Judge Koh’s decision on a motion to relate Plaintiffs’ antitrust claims to a group of
                                  18   consolidated cases before Judge Koh. Id.
                                  19           Plaintiffs have now filed an amended complaint containing their antitrust claims. See
                                  20   Amend. Compl. (dkt. 42). Plaintiffs have not filed an additional complaint containing their other
                                  21   claims. Instead, Plaintiffs have moved the Court to (i) dismiss their other claims without prejudice
                                  22   under Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, and (ii) stay their amended
                                  23   antitrust complaint until Judge Koh rules on the motion to relate. See Mot. to Dismiss and Stay
                                  24   (dkt. 43).
                                  25           Because Rule 41(a) permits a plaintiff to voluntarily dismiss a complaint “without a court
                                  26   order” before the opposing party serves an answer or a motion for summary judgment, the Court
                                  27   construes Plaintiffs’ motion to dismiss as a notice of dismissal. See Fed. R. Civ. P. 41(a)(1)(A)(i).
                                  28
                                           Case 3:21-cv-03300-CRB Document 45 Filed 08/01/21 Page 2 of 2




                                   1   Plaintiffs’ non-antitrust claims have been dismissed by operation of that notice of dismissal. Id.1

                                   2           The Court grants the motion to stay based on the parties’ prior stipulation that any new

                                   3   complaints would remain stayed pending Judge Koh’s decision on the motion to relate. See

                                   4   Stipulation at 2.

                                   5           IT IS SO ORDERED.
                                   6           Dated: August 1, 2021
                                                                                             CHARLES R. BREYER
                                   7                                                         United States District Judge
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   1 The Court also notes that the filing of an amended complaint without filing an additional
                                  28   complaint pursuant to the parties’ stipulation has likely mooted Plaintiffs’ other claims, leading to
                                       the same result. See Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                                                                         2
